Case 9:19-cv-81160-RS Document 138 Entered on FLSD Docket 02/11/2020 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 9:19-cv-81160-Smith/Matthewman

 

 

 

 

APPLE INC.,
Jz
Plaintiff, FILED BY Va D.C.
V.
FEB 11 2020
CORELLIUM, LLC, ANGELA E. NOBLE
CLERK U.S. DIST. CT.
S.D. OF FLA. - WB.
Defendant.

 

 

ORDER GRANTING JOINT MOTION TO BRING ELECTRONIC
EQUIPMENT INTO THE COURTROOM [DE 136

 

THIS CAUSE comes before the Court on the parties’ Joint Motion to Bring Electronic
Equipment into the Courtroom [DE 136]. The Court has considered the motion and the pertinent
portions of the record.

Accordingly, it is hereby ORDERED AND ADJUDGED that the Motion is GRANTED as
follows:
1. Apple Inc., through Jessica Stebbins, Elana Nightingale and Emily Pincow, may bring the

following equipment into the courtroom for use at the hearing scheduled for February 12,

2020 at 10:00 a.m.:

e Laptops, along with associated external drives/discs and cords
e Cell phones
2. Corellium, LLC, through Jonathan Vine, Justin Levine and Lizza Constantine, may bring
the following equipment into the courtroom for use at the hearing scheduled for February

12, 2020 at 10:00 a.m.:

e Laptops, along with associated external drives/discs and cords
Case 9:19-cv-81160-RS Document 138 Entered on FLSD Docket 02/11/2020 Page 2 of 2

e Cell phones
ORDERED AND ADJUDGED in chambers at West Palm Beach, Palm Beach County,

Florida, this [ [ day of February, 2020.

   

WILLIAM MATTHEWMA
United States Magistraté Judge
